DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 1-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 5 and 6 recite, “where the seat height is the first seat height where the seat height is the first seat height.”  It is unclear what limitation is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepass (US 2018/0105222) in view of Pelot et al. (US 9,422,018).  Tepass teaches a controller configured to control an adjusting device (fig. 2: 110) that is configured to adjust a seat height of a human-power vehicle upon determining the human-powered vehicle is stopped while traveling uphill (the end of paragraph 0003 as well as paragraphs 0005 and 0050 discuss controlling a seat height of a seat post such that when a predetermined amount of deceleration is detected, the seat post is lowered to a mounting position allowing for easier dismounting from the vehicle.  This lowering is configured to be performed at any location the deceleration takes place including when the vehicle is stopped while traveling uphill). 
Tepass does not expressly teach wherein the controller is electronic (although the method steps disclosed would appear to one skilled in the art to require an electronic controller).  However, Pelot teaches use of an electronic controller for adjusting a seat height of a bicycle (fig. 3B: 325). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use an electronic controller to perform the steps of Tepass in order to quickly and easily accomplish the desired movement. 
As concerns claim 2, Tepass, as modified, teaches wherein the electronic controller is configured to control the adjusting device to adjust the seat height from a first seat height to a second seat height that differs from the first seat height upon determining the human-powered vehicle is being stopped while traveling uphill where the seat height is the first seat height (paragraph 0050: the mounting position is lower than the travel position). 
	As concerns claim 3, Tepass, as modified, teaches wherein the first seat height is higher than the second seat height (the first traveling seat height is higher than the lower mounting seat height, paragraph 0050).
	As concerns claim 4, Tepass, as modified, teaches wherein the electronic controller is configured to control the adjusting device to adjust the seat height of the human-powered vehicle to the second seat height upon determining the human-powered vehicle is being stopped while traveling uphill where the seat height is the first seat height (paragraph 0050), and the electronic controller then is configured to control the adjusting device to adjust the seat height of the human-powered vehicle to the first seat height upon the electronic controller determining that a traveling state of the human-powered vehicle is a first state (paragraph 0050, upon determining that the user has mounted the seat and begun accelerating, the seat is moved to a higher traveling position).
	As concerns claim 6, Tepass, as modified, teaches wherein the electronic controller is configured to control the adjusting device to adjust the seat height of the human-powered vehicle to the second seat height upon determining the human-powered vehicle is being stopped while traveling uphill where the seat height is the first seat height (paragraph 0050), and the electronic controller then is configured to control the adjusting device to adjust the seat height of the human-powered vehicle to the first seat height upon the electronic controller determining that a traveling state of the human-powered vehicle is a second state (paragraph 0050, upon determining that the user has mounted the seat and begun accelerating, the seat is moved to a higher traveling position).
	As concerns claim 8, Tepass, as modified, teaches wherein the electronic controller is configured to control the adjusting device to adjust the seat height of the human-powered vehicle to the second height upon the electronic controller determining that the traveling state of the human-powered vehicle is a third state after determining that the traveling state of the human-powered vehicle is the second state (the controller may continually or cyclically move the seat post from the first travelling height to the second mounting height and vice versa based on the acceleration/deceleration detected).
	As concerns claim 10, Tepass, as modified, teaches wherein the adjusting device includes an actuator (fig. 2: 110), and the electronic controller is configured to transmit a first seat height control signal to the adjusting device to actuate the actuator so that the seat height of the human-powered vehicle becomes the first seat height (Pelot discusses transmitting a signal to the seat post actuator which would adjust the height based on the method discussed previously in Tepass).
	As concerns claim 11, Tepass, as modified, teaches wherein the adjusting device includes an actuator (fig. 2: 110), and the electronic controller is configured to transmit a second seat height control signal to the adjusting device to actuate the actuator so that the seat height of the human-powered vehicle becomes the second seat height (Pelot discusses transmitting a signal to the seat post actuator which would adjust the height based on the method discussed previously in Tepass).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepass (US 2018/0105222) in view of Pelot et al. (US 9,422,018) and further in view of Bankwitz (DE 202011103073).  Tepass does not teach wherein the electronic controller is configured to determine that the traveling state is a first state based on a change in vehicle speed, cadence of depression force.  However, Bankwitz teaches wherein the seat height is displaced as a function of speed (Tepass, paragraph 0002, discussing prior art).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to determine the travelling or stopped state of the vehicle using speed, instead of acceleration as taught by Tepass, as a known alternative providing an expected result with potentially simpler sensors/detection means. 

Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Tepass, Pelot and Bankwitz fail to teach wherein the electronic controller is configured to detect at least one of a rotation of a crank of the vehicle and an input of a depression force to the vehicle, wherein the electronic controller is configured to determine a rotational speed of the rear wheel is higher than a rotational speed of the front wheel, or the electronic controller is configured to determine traveling information which includes at least one of an inclination with respect to a pitch direction of the human-powered vehicle, a load on a front wheel support axle, a load on a rear wheel support axle, an input depression force, a vehicle speed, a rotational speed of a front wheel, a rotational speed of a rear wheel, a cadence of a rider, and a seated state of the rider.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636